 Case: 4:21-cv-00254-NAB Doc. #: 10 Filed: 08/11/21 Page: 1 of 2 PageID #: 109


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 BENJAMIN GERARD SLAY,                            )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )              No. 4:21-CV-254 NAB
                                                  )
 CADENA BRIM, et al.,                             )
                                                  )
                Defendants.                       )

                          OPINION, MEMORANDUM AND ORDER

       Plaintiff moves for appointment of counsel. After considering the motion and the

pleadings, the motion is denied without prejudice to refiling at a later time.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff

will substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Plaintiff has presented non-frivolous allegations in his complaint. However, he has

demonstrated, at this point, that he can adequately present his claims to the Court. Additionally,

neither the factual nor the legal issues in this case are complex.

       The Court will entertain future motions for appointment of counsel as the case progresses.

       Accordingly,
 Case: 4:21-cv-00254-NAB Doc. #: 10 Filed: 08/11/21 Page: 2 of 2 PageID #: 110


      IT IS HEREBY ORDERED that plaintiff’s motion for appointment of counsel [ECF No.

4] is DENIED without prejudice.

      Dated this 11th day of August, 2021.



                                              HENRY EDWARD AUTREY
                                              UNITED STATES DISTRICT JUDGE




                                             -2-
